Exhibit 10.45

 
Tenant: RMDDxUSA Corp.
Suite 302, Three Radnor Corporate Center, 100 Matsonford Road, Radnor, PA 19087
 
LEASE
 
THIS LEASE ("Lease") is entered into as of the 16th day of December 2010,
between RADNOR CENTER ASSOCIATES, a Pennsylvania limited partnership
("Landlord"), and RMDDxUSA Corp., a Delaware corporation with its principal
place of business at 25 Sawyer Passway, Fitchburg, MA 01420 ("Tenant").
In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:
1.PREMISES. Landlord leases to Tenant and Tenant leases from Landlord Suite No.
302, which the parties confirm is 5,364 rentable square feet shown on the space
plan attached hereto as Exhibit “A” (“Premises”), located at Three Radnor
Corporate Center, 100 Matsonford Road, Radnor, Pennsylvania 19087 (“Building”),
which is a part of the project located at Radnor Corporate Center, Radnor,
Pennsylvania 19087 (“Project”).
Landlord's Work. Tenant agrees to accept the Premises in “AS-IS” condition;
however, Landlord covenants to deliver the Premises “broom clean”, vacant and
free of all other rights of occupancy, with all Building systems serving the
Premises in good working order and condition and further agrees, at Landlord's
cost, to (i) install certain system furniture as shown on Exhibit “B”, attached
hereto and incorporated herein, and (ii) install a new transaction top of wood
or similar material in the existing reception desk (collectively “Landlord's
Work”).
2.TERM. The Term of this Lease shall commence on January 1, 2011 (the
"Commencement Date"); and shall expire on June 30, 2016 (“Term”).
3.FIXED RENT; SECURITY DEPOSIT.
(a)Commencing on the Commencement Date (“Rent Commencement Date”) and on the
first day of each month thereafter, during the Term, Tenant shall pay to
Landlord without notice or demand, and without set-off, the annual Fixed Rent as
set forth below payable in the monthly installments, by i.) check sent to
Landlord, c/o Brandywine Realty Trust, P.O. Box 11951, Newark, NJ 07101-4951; or
ii.) wire transfer of immediately available funds to the account at Wachovia
Bank, Salem, NJ account no. 2030000359075 ABA #031201467; such transfer to be
confirmed by Landlord's accounting department upon written request by Tenant.
The first month rent shall be prorated for any partial month of occupancy.
“Rent” shall be defined as any sum owed by Tenant to Landlord. All payments of
Rent must include the following information: Building Number 231 and Lease
Number 593-010744. These numbers shall be provided to Tenant in the COLT;
LEASE PERIOD
PER R.S.F.
MONTHLY
INSTALLMENTS
ANNUAL
FIXED RENT
01/01/11-06/30/11
 $7.60*
$
3,397.20
 
$
40,766.40
 
07/01/11-06/30/12
 $26.00*
$
11,622.00
 
$
139,464.00
 
07/01/12-06/30/13
 $26.65*
$
11,912.55
 
$
142,950.60
 
07/01/13-06/30/14
 $27.32*
$
12,210.36
 
$
146,524.37
 
07/01/14-06/30/15
 $28.00*
$
12,515.62
 
$
150,187.47
 
07/01/15-06/30/16
 $28.70*
$
12,828.51
 
$
153,942.16
 

*In addition to Fixed Rent, Tenant shall also pay the costs associated with
Article 4 and Article 5.
 

X-1 page 1

--------------------------------------------------------------------------------

Exhibit 10.45

(b)Tenant shall pay the first full month's installment and any initial partial
month and the Security Deposit by two separate checks upon the Tenant's
execution of this Lease. If any amount due from Tenant is not paid to Landlord
when due, Tenant shall also pay as Additional Rent a late fee of five (5%)
percent of the total payment then due. The late fee shall accrue on the initial
date of a payment's due date, irrespectively of any grace period granted
hereunder. However, notwithstanding anything herein to the contrary, upon
Tenant's written request, Landlord agrees to waive the above referenced late fee
one (1) time during any twelve (12) consecutive months of the Term or extensions
thereto.
(c)Tenant shall be required to pay a Security Deposit of $34,866.00 under this
Lease (the “Security Deposit”), as security for the prompt and complete
performance by Tenant of every provision of this Lease. No interest shall be
paid to Tenant on the Security Deposit. If Tenant fails to perform any of its
obligations hereunder, Landlord may use, apply or retain the whole or any part
of the Security Deposit for the payment of (i) any rent or other sums of money
which Tenant may not have paid when due, (ii) any sum expended by Landlord in
accordance with the provisions of this Lease, and/or (iii) any sum which
Landlord may expend or be required to expend by reason of Tenant's default. The
use of the Security Deposit by Landlord shall not prevent Landlord from
exercising any other remedy provided by the lease or by law and shall not
operate as either liquidated damages or as a limitation on any recovery to which
Landlord may otherwise be entitled. If any portion of the Security Deposit is
used, applied or retained by Landlord, Tenant agrees, within ten (10) days after
written demand therefore is made by landlord to deposit cash with the Landlord
in an amount sufficient to restore the Security Deposit to its original amount.
In addition, to the foregoing, if Tenant defaults (irrespective of the fact that
Tenant cured such default) more than once in its performance of a monetary
obligation and such monetary defaults aggregate in excess of $26,000.00 under
this Lease, Landlord may require Tenant to increase the Security Deposit to the
greater of 91) twice the initial amount of the Security Deposit, and (ii) two
months of the then applicable monthly Fixed Rent. If Tenant shall fully comply
with all of the provisions of this Lease, the Security Deposit, or any balance
thereof, shall be returned to the Tenant within forty-five (45) days following
the termination of the Lease. Upon the return of the Security Deposit to the
original Tenant hereunder, or the remaining balance thereof, Landlord shall be
completely relieved of liability with respect to the Security Deposit. In the
event of a transfer of the Building, Landlord shall have the right to transfer
the Security Deposit and Landlord shall thereupon be released by Tenant from all
liability for the return of such Security Deposit. Upon the assumption of such
Security Deposit by the transferee, Tenant agrees to look solely to the new
landlord for the return of said Security Deposit.

X-1 page 2

--------------------------------------------------------------------------------

Exhibit 10.45

4.ADDITIONAL RENT.
(A)Commencing on the January 1, 2012 with regard to Operating Expenses, Taxes,
Janitorial Costs, and Snow Removal Costs (as such are defined below), and in
each calendar year thereafter during the Term, Tenant shall pay in advance on a
monthly basis to Landlord Tenant's share of: (i) Operating Expenses, Taxes,
Janitorial Costs, and Snow Removal Costs in excess of the Operating Expenses,
Taxes, Janitorial Costs, and Snow Removal Costs in the calendar year 2011 (“Base
Year”). Tenant's share is 4.50% (“Tenant's Share”), which is (5,364)/(119,107)
expressed as a percentage, which Tenant's Share may increase or decrease as the
Building or Premises size increases or decreases. Operating Expenses are defined
as all reasonable operating costs and expenses related to the maintenance,
operation and repair of the Project incurred by Landlord (“Operating Expenses”),
including but not limited to management fee not to exceed three (3%) percent of
Rent; capital expenditures and capital repairs and replacements shall be
included as operating expenses solely to the extent of the amortized costs of
the same over the useful life of the improvement in accordance with generally
accepted accounting principles and provided such expenses have the effect of
reducing Recognized Expenses or are required by a governmental authority after
the date of this Lease; and insurance premiums which are defined as all
insurance premiums payable by Landlord for insurance with respect to the
Project. Taxes are defined as all taxes, assessments and other governmental
charges actually paid by Landlord ("Taxes"), including special assessments for
public improvements or traffic districts, which are levied or assessed against
the Project during the Term or, if levied or assessed prior to the Term, which
properly are allocable to the Term, and real estate tax appeal expenditures
incurred by Landlord to the extent of any reduction resulting thereby. Nothing
herein contained shall be construed to include as Taxes: (A) any inheritance,
estate, succession, transfer, gift, franchise, corporation, net income or profit
tax or capital levy that is or may be imposed upon Landlord or (B) any transfer
tax or recording charge resulting from a transfer of the Building or the
Project; provided, however, that if at any time during the Term the method of
taxation prevailing at the commencement of the Term shall be altered so that in
lieu of or as a substitute for the whole or any part of the taxes now levied,
assessed or imposed on real estate as such there shall be levied, assessed or
imposed (i) a tax on the rents received from such real estate, or (ii) a license
fee measured by the rents receivable by Landlord from the Premises or any
portion thereof, or (iii) a tax or license fee imposed upon Premises or any
portion thereof, then the same shall be included in the computation of Taxes
hereunder. Janitorial Costs are defined as all reasonable costs associated with
trash and garbage removal and recycling and cleaning and sanitizing the Building
(“Janitorial Costs”). Snow Removal Costs are defined as all reasonable costs
associated with the removal of snow and ice from the Project (“Snow Removal
Costs). Collectively Operating Expenses, Snow Removal Costs, Taxes and
Janitorial Costs shall be referred to as “Recognized Expenses”.
(B)Notwithstanding the foregoing, the term "Operating Expenses" shall not
include any of the following:
(a)Repairs or other work occasioned by fire, windstorm or other casualty or by
the exercise of the right of eminent domain;
(b)Leasing commissions, accountants', consultants', auditors or attorneys' fees,
costs and disbursements and other expenses incurred in connection with
negotiations or disputes with other tenants or prospective tenants or other
occupants, or associated with the enforcement of any other leases or the defense
of Landlord's title to or interest in the real property or any part thereof;
(c)Costs incurred by Landlord in connection with construction of the Building
and related facilities, the correction of defects in construction of the
Building or the discharge of Landlord's Work;
(d)Costs (including permit, licenses and inspection fees) incurred in renovating
or otherwise improving or decorating, painting, or redecorating the Building or
space for other tenants or other occupants or vacant space;
(e)Depreciation and amortization;
(f)Costs incurred due to a breach by Landlord or any other tenant of the terms
and conditions of any lease;
(g)Overhead and profit increment paid to subsidiaries or affiliates of Landlord
for management or other services on or to the Building or for supplies,
utilities or other materials, to the extent that the costs of such services,
supplies, utilities or materials exceed the reasonable costs that would have
been paid had the services, supplies or materials been provided by unaffiliated
parties on a reasonable basis;

X-1 page 3

--------------------------------------------------------------------------------

Exhibit 10.45

(h)Interest on debt or amortization payments on any mortgage or deeds of trust
or any other borrowings and any ground rent;
(i)Ground rents or rentals payable by Landlord pursuant to any over-lease or any
compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;
(j)Costs incurred in managing or operating any "pay for" parking facilities
within the Project;
(k)Expenses resulting from the negligence or willful misconduct of Landlord or
its employees, contractors or agents;
(l)Any fines or fees for Landlord's failure to comply with governmental,
quasi-governmental, or regulatory agencies' rules and regulations;
(m)interest, penalties and late charges that are paid or incurred as a result of
late payments made by Landlord;
(n)Legal, accounting and other expenses related to Landlord's financing,
re-financing, mortgaging or selling the Building or the Project;
(o)Taxes or income taxes of Landlord;
(p)Snow Removal Costs;
(q)Janitorial Costs;
(r)Costs for sculpture, decorations, painting or other objects of art in excess
of amounts typically spent for such items in office buildings of comparable
quality in the competitive area of the Building;
(s)Cost of any political, charitable or civic contribution or donation;
(t)Any costs or expenses that are properly chargeable to particular tenants in
the Project, including, without limitation, costs and expenses for providing
heating and air conditioning service outside of normal business hours and
damages to the Project or any part thereof caused by the act or neglect of
another tenant;
(u)Any costs or expenses relating to utilities or other services for which
Tenant pays for such utilities or other services directly;
(v)Any costs or expenses properly attributable (applying generally accepted
accounting principles) to other calendar years;
(w)Costs and expenses paid by Landlord if and to the extent such costs and
expenses are incurred by Landlord for any work or service furnished to any other
tenant in the Project (other than Tenant) to a materially greater extent and in
a materially more favorable manner than furnished generally to the remaining
tenants in the Project (including Tenant);
(x)Lease payments for rented equipment the cost of which equipment would
constitute a capital expenditure if the equipment were purchased by Landlord;
provided, however, if the reasonable amortization of the cost (or a portion
thereof) of such equipment would be permitted to be included in the Operating
Expenses above if such equipment were purchased by Landlord, the equipment lease
payments may be included in Operating Expenses to the same extent; and
(y)Compensation of employees of Landlord above the grade of regional property
manager, who are not directly assigned to the operation, management or repair of
the Building.        

X-1 page 4

--------------------------------------------------------------------------------

Exhibit 10.45

(C) Each of the Recognized Expenses shall for all purposes be treated and
considered as Additional Rent. Landlord agrees that will not double bill items
of Recognized Expenses or include items in Recognized Expenses for which
Landlord was paid directly by Tenant or any other tenant or tenants. Tenant
shall pay, in monthly installments in advance, on account of Tenant's Share of
Recognized Expenses, the estimated amount of the increase of such expenses for
such year in excess of the Base Year. Prior to the end of the calendar year in
which the Lease commences and thereafter for each successive calendar year
(each, a "Lease Year"), or part thereof, Landlord shall send to Tenant a
statement of projected increases in such Recognized Expenses in excess of the
Base Year, and shall indicate what Tenant's Share of such expenses shall be. The
Base Year shall be adjusted to exclude from the Base Year “extraordinary items”
incurred in such calendar year. For purposes of this subparagraph, extraordinary
items shall mean either (X) cost increases or decreases over the prior calendar
year of eleven and one quarter percent (11.25%) or more with respect to certain
on-going line items, or (Y) items which increase Landlord's total expenses and
such items have not been included in the determination of expenses by the
Landlord (or the Landlord's predecessor in interest) for the prior three years
of operating the Building. As soon as administratively available (but not more
than 150 days after the expiration of such calendar year), Landlord shall send
to Tenant a statement of actual Recognized Expenses for the prior Lease Year
showing the Tenant's Share due from Tenant. In the event the amount prepaid by
Tenant exceeds the amount that was actually due then Landlord shall issue a
credit to Tenant in an amount equal to the over charge, which credit Tenant may
apply to future payments on account of such expenses until Tenant has been fully
credited with the over charge. If the credit due to Tenant is more than the
aggregate total of future rental payments, Landlord shall pay to Tenant the
difference between the credit in such aggregate total. In the event Landlord has
undercharged Tenant, then Landlord shall send Tenant an invoice with the
additional amount due, which amount shall be paid in full by Tenant within
thirty (30) days of receipt.
(D) Tenant shall have the right, at its sole cost and expense, within ninety
(90) days from receipt of Landlord's statement of Recognized Expenses, to audit
or have its appointed accountant audit Landlord's records related to Recognized
Expenses and Taxes provided that any such audit may not occur more frequently
than once each calendar year nor apply to any prior to the year of the statement
being reviewed. In the event the Tenant's audit discloses any discrepancy,
Landlord and Tenant shall use their best efforts to resolve the dispute and make
an appropriate adjustment, failing which, they shall submit any such dispute to
arbitration pursuant to the rules and under the jurisdiction of the American
Arbitration Association in [Philadelphia, Pennsylvania]. The decision rendered
in such arbitration shall be final, binding and non-appealable. The expenses of
arbitration, other than individual legal and accounting expenses which shall be
the respective parties' responsibility, shall be divided equally between
parties. In the event, by agreement or as a result of an arbitration decision,
it is determined that the Tenant's share of the Recognized Expenses claimed by
the Landlord exceed Tenant's actual share of recognized Expenses by more than
seven percent (7%), the overage of Recognized Expenses and the actual,
reasonable hourly costs to Tenant to Tenant's audit (including legal and
accounting expenses) shall be reimbursed by the Landlord. In the event Tenant
utilizes a contingent fee auditor and Landlord is responsible for the payment of
such auditor, Landlord shall only pay the reasonable hourly fee of such auditor.
5.ELECTRIC CHARGES.
(A)    Landlord shall not be liable for any interruption or delay in electric or
any other utility service for any reason unless caused by the negligence or
willful misconduct of Landlord or its employees, contractors or agents. Landlord
shall have the right to change the electric and other utility provider to the
Project or Building at any time. Notwithstanding anything in this Lease to the
contrary, Tenant shall pay to Landlord, as Additional Rent all charges incurred
by Landlord, or its agent, for electricity; such charges for the Premises shall
be based upon Tenant's Share of the Building, and such charges for the Building
common areas shall be based on Tenant's Share of the Building. The aforesaid
electricity charges shall commence upon occupancy by Tenant of the Premises.
Landlord shall have the right to estimate the electric charge but shall be
required to reconcile on an annual basis based on actual consumption for the
Building as reflected on invoices received for such period.
(B)    Except for reasons outside of Landlord's control, Landlord, during the
hours of 8:00 A.M. to 6:00 P.M. on weekdays and on Saturdays from 8:00 A.M. to
1:00 P.M. (“Working Hours”), excluding legal holidays, shall furnish the
Premises with heat and air-conditioning in the respective seasons, and at all
times provide the Premises with electricity for lighting and usual office
equipment. At any hours other than the aforementioned, such heat and
air-conditioning services will be provided at Tenant's expense at $65.00 per
hour. Landlord shall provide for Tenant's use at the Premises not less than five
(5) watts of electrical capacity (demand load) per square foot. Notwithstanding
anything herein to the contrary, if Landlord reasonably determines that Tenant's
use of electricity is excessive, Tenant agrees to pay for the installation of a
separate electric meter to measure electrical usage in excess of normal use and
to pay Landlord for all such excess electricity registered in such submeter.

X-1 page 5

--------------------------------------------------------------------------------

Exhibit 10.45

6.SIGNS; USE OF PREMISES AND COMMON AREAS. Landlord shall provide the original
Tenant, hereinabove named, with standard identification signage on all Building
directories and at the entrance to the Premises. No other signs shall be placed,
erected or maintained by Tenant at any place upon the Premises, Building or
Project. Tenant's use of the Premises shall be limited to general office use
(including, without limitation, the training of employees and business visitors
and the performance of demonstrations for the benefit of Tenant's business
visitors) and storage incidental thereto (“Permitted Use”). The Permitted Use
shall be subject to all applicable laws and governmental rules and regulations
and to all reasonable requirements of the insurers of the Building Tenant shall
not install in or for the Premises, any equipment which requires more electric
current than is standard. Tenant, at no additional cost, shall have the right,
non-exclusive and in common with others, to use (i) the exterior paved driveways
and walkways of the Building and the Project for vehicular and pedestrian access
to the Building, (ii) the internal common area, including elevators and (iii)
the designated parking areas of the Project for the parking of automobiles of
Tenant and its employees and business visitors; provided that Landlord shall
have the right to reasonably restrict or limit Tenant's utilization of the
parking areas in the event the same become overburdened and in such case to
equitably allocate on proportionate basis or assign parking spaces among Tenant
and the other tenants of the Building, however in no event shall Tenant's
available parking be reduced to less than four (4) parking spaces per one
thousand (1,000) rentable square feet of the Premises (“Building Parking
Ratio”).
7.ENVIRONMENTAL MATTERS. Tenant shall not generate, manufacture, refine,
transport, treat, store, handle, dispose, bring or otherwise cause to be brought
or permit any of its agents, employees, contractors or invitees to bring in, on
or about any part of the Premises, Building or Project, any hazardous substance
or hazardous waste in violation of applicable law.
8.TENANT'S ALTERATIONS. Except for decorative alterations which do not impact
the Building systems or structure and which cost in any one instance less than
$3,000.00, Tenant will not cut or drill into or secure any fixture, apparatus or
equipment or make alterations, improvements or physical additions (collectively,
"Alterations") of any kind to any part of the Premises without first obtaining
the written consent of Landlord, such consent not to be unreasonably withheld.
Notwithstanding anything in this Lease to the contrary, all furniture, movable
trade fixtures and equipment (including telephone, security and communication
equipment system wiring and cabling) installed by or for Tenant, its assignees
or sublessees shall be removed by Tenant at the termination of this Lease.
9.ASSIGNMENT AND SUBLETTING.
(A)    Tenant shall not, without the prior written consent of Landlord, such
consent not to be unreasonably withheld, assign this Lease or any interest
herein or sublet the Premises or any part thereof. Any of the foregoing acts
without such consent shall be void. If at any time during the term of this Lease
Tenant desires to assign this Lease or sublet all or any part of the Premises,
Tenant shall give notice to Landlord of such desire, including the name, address
and contact party for the proposed assignee or subtenant, the effective date of
the proposed assignment or sublease (including the proposed occupancy date by
the proposed assignee or sublessee), and in the instance of a proposed sublease,
the square footage to be subleased, a floor plan professionally drawn to scale
depicting the proposed sublease area, and a statement of the duration of the
proposed sublease (which shall in any and all events expire by its terms prior
to the scheduled expiration of this Lease, and immediately upon the sooner
termination hereof). Landlord may, at its option, exercisable by notice given to
Tenant within thirty (30) days next following Landlord's receipt of Tenant's
notice, elect to recapture the Premises if Tenant is proposing to sublet or
terminate this Lease in the event of an assignment. In the event Landlord has
not exercised its recapture option or otherwise notified Tenant in writing that
it is denying consent to the proposed transfer within thirty (30) days next
following Landlord's receipt of Tenant's notice, Tenant will again notify
Landlord of its proposed transfer and Landlord will have an additional five (5)
business days from the date of receipt of the Tenant's second notice to exercise
its recapture option or otherwise notify Tenant in writing that it is denying
consent to the proper transfer; if Landlord fails to respond within such
additional five (5) business day period, then Landlord will be deemed to have
waived its recapture option and consent to such transfer. Regardless of
Landlord's consent, no subletting or assignment shall release Tenant of Tenant's
obligation or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder. Landlord
shall be entitled to a $250 fee for consenting to any sublet or assignment.

X-1 page 6

--------------------------------------------------------------------------------

Exhibit 10.45

(B)    For purposes of this Article 9, and without limiting the basis upon which
Landlord may withhold its consent to any proposed assignment or sublease, the
parties agree that it shall not be unreasonable for Landlord to withhold its
consent to such assignment or sublease if: (i) reasonable evidence exists that
the proposed assignee or sublessee will experience difficulty in satisfying its
financial or other obligations under this Lease; (ii) the proposed assignee of
sublessee, in Landlord's reasonable opinion, is not reputable and of good
character; (iii) the portion of the Premises requested to be subleased renders
the balance of the Premises unleasable as a separate area; (iv) Tenant is
proposing a sublease at a subrental rate which is less then the then fair market
subrental rate for the portion of the Premises being subleased or assigned, or
Tenant is proposing to assign or sublease to an existing tenant of the Building
or another property owned by the Landlord or by its partners, or to another
prospect with whom Landlord or its partners, or their affiliates are then
negotiating; (v) the proposed assignee or sublessee will cause Landlord's
existing parking facilities to be reasonably inadequate, or in violation of code
requirements, or require Landlord to increase the parking area or the number of
parking spaces to meet code requirements, or the nature of such party's business
shall reasonably require more than four (4) parking spaces per 1,000 rentable
square feet of floor space, or (vi) the nature of such party's proposed business
operation is inconsistent with the “Permitted Use” specified herein, would
otherwise be in conflict with express provisions of this Lease, would violate
the terms of any other lease for the Building in effect as of the date hereof,
or would, in Landlord's reasonable judgement, otherwise be incompatible with
other tenancies in the Building.
(C)    Notwithstanding anything herein contained to the contrary, Tenant may,
after notice to, but without the consent of Landlord, assign this Lease to an
affiliate (i.e., a corporation or other entity 50% or more of whose capital
stock is owned by the same stockholders owning 50% or more of Tenant's capital
stock), parent or subsidiary corporation of Tenant or to a corporation or other
entity to which it sells or assigns all of substantially all of its assets or
stock or with which it may be consolidated or merged (Affiliate”), provided such
purchasing, consolidated, merged, affiliated or subsidiary corporation shall, in
writing, assume and agree to perform all of the obligations of Tenants under
this Lease, shall have a net worth at least equal to $1,000,000, and it shall
deliver such assumption with a copy of such assignment to Landlord within ten
(10) days thereafter, and provided further that Tenant shall not be released or
discharged from any liability under this Lease by reason of such assignment.
        
10.LANDLORD'S RIGHT OF ENTRY. Landlord and persons authorized by Landlord may
enter the Premises at all reasonable times upon reasonable advance notice (or
any time without notice in the case of an emergency). Landlord shall not be
liable for inconvenience to or disturbance of Tenant by reason of any such
entry; provided, however, that any entry, such shall be done, so far as
practicable, so as to not unreasonably interfere with Tenant's use of the
Premises.
11.REPAIRS AND MAINTENANCE.
(A)    Subject to Sections 14 and 16, Tenant, at its sole cost and expense,
shall keep and maintain the Premises in good order and condition, free of
rubbish, and shall promptly make all non-structural repairs necessary to keep
and maintain such good order and condition. Notwithstanding the foregoing
provisions to the contrary, Tenant shall not be responsible for repairs to or
replacements of any structural elements of the Building, except to the extent
the need for such repairs or replacements arises from any Alterations by Tenant
or from the negligence or willful misconduct of Tenant, its employees,
contractors or agents. Tenant shall have the option of replacing lights,
ballasts, tubes, ceiling tiles, outlets and similar equipment itself or it shall
have the ability to advise Landlord of Tenant's desire to have Landlord make
such repairs. If requested by Tenant, Landlord shall make such repairs to the
Premises within a reasonable time of notice to Landlord. When used in this
Article 11, the term "repairs" shall include replacements and renewals when
necessary. All repairs made by Tenant shall utilize materials and equipment
which are at least equal in quality and usefulness to those originally used in
constructing the Building and the Premises. Landlord shall provide the
janitorial services for the Premises set forth on Exhibit “C”, the costs of
which shall be included in the Janitorial Costs. Subject to the waiver of
subrogation set forth in Section 12, in no event shall Tenant be obligated to
repair any damage caused solely by any act, omission or negligence of the
Landlord or its employees, agents, or contractors; and Landlord shall be solely
liable for such repair at Landlord's sole cost and expense.

X-1 page 7

--------------------------------------------------------------------------------

Exhibit 10.45

 
(B)    Landlord shall make, at its sole cost and expense, all repairs necessary
to maintain, as applicable, the base building HVAC systems, plumbing and
electric systems serving the Building and the Premises (but not Tenant specific
HVAC, plumbing, or electrical systems (e.g. supplemental HVAC, Premises specific
water heaters, specialty lighting, and etc.) installed by or for Tenant, which
shall be maintained by Tenant at its cost), and windows, elevators, floors,
security system and all other items that constitute a part of the Building and
are installed or furnished by Landlord, as well as all repairs necessary to
maintain the structural soundness and function of the Building (including the
roof and exterior walls), parking lot(s), grounds, site lighting and common
areas, such costs to be included as operating expenses to the extent permitted
under Article 4 hereof; provided, however, that Landlord shall not be obligated
for any of such repairs until the expiration of a reasonable period of time
after Landlord has actual knowledge of the need for the repair or has received
written notice from Tenant that such repair is needed, which ever is earlier.
Subject to the waiver of subrogation set forth in Section 12, in no event shall
Landlord be obligated to repair any damage caused solely by any act, omission or
negligence of the Tenant or its employees, agents, invitees, licensees,
subtenants or contractors; and Tenant shall be solely liable for such repair at
Tenant's sole cost and expense.
12.INSURANCE; SUBROGATION RIGHTS. Tenant shall obtain and keep in force at all
times during the term hereof, at its own expense, commercial general liability
insurance including contractual liability and personal injury liability and all
similar coverage, with combined single limits of $3,000,000.00 on account of
bodily injury to or death of one or more persons as the result of any one
accident or disaster and on account of damage to property, or in such other
amounts as Landlord may from time to time reasonably require. Tenant shall also
require its movers to procure and deliver to Landlord a certificate of insurance
naming Landlord as an additional insured. Tenant shall, at its sole cost and
expense, maintain in full force and effect on all Tenant's trade fixtures,
equipment and personal property on the Premises, a policy of "special form"
property insurance covering the full replacement value of such property. All
liability insurance required hereunder shall not be subject to cancellation
without at least thirty (30) days prior notice to all insureds, and shall name
Tenant as insured, and Landlord, Brandywine Realty Trust, Landlord's Agent as
additional insureds, as their interests may appear, and, if requested by
Landlord, shall also name as an additional insured any mortgagee or holder of
any mortgage which may be or become a lien upon any part of the Premises. Prior
to the commencement of the Term, Tenant shall provide Landlord with certificates
which evidence that the coverages required have been obtained for the policy
periods. Tenant shall also furnish to Landlord throughout the term hereof
replacement certificates at least thirty (30) days prior to the expiration dates
of the then current policy or policies. All the insurance required under this
Lease shall be issued by insurance companies authorized to do business in the
Commonwealth of Pennsylvania with a financial rating of at least an A-X as rated
in the most recent edition of Best's Insurance Reports and in business for the
past five years. The limit of any such insurance shall not limit the liability
of Tenant hereunder. If Tenant fails to maintain such insurance and such failure
continues for more than five (5) days after written notice thereof, Landlord
may, but is not required to, procure and maintain the same, at Tenant's expense
to be reimbursed by Tenant as Additional Rent within ten (10) days of written
demand. Any deductible under such insurance policy in excess of Twenty Five
Thousand ($25,000) must be approved by Landlord in writing prior to issuance of
such policy. Tenant shall not self-insure without Landlord's prior written
consent. Each party hereto, and anyone claiming through or under them by way of
subrogation, waives and releases any cause of action it might have against the
other party and Brandywine Realty Trust and their respective employees,
officers, members, partners, trustees and agents, on account of any loss or
damage that is insured against under any insurance policy required to be
obtained hereunder. Each party agrees that it will cause its insurance carrier
to endorse all applicable policies waiving the carrier's right of recovery under
subrogation or otherwise against the other party.
13.INDEMNIFICATION.
(A)    Tenant shall defend, indemnify and hold harmless Landlord, Brandywine
Realty Trust and their respective employees and agents from and against any and
all third-party claims, actions, damages, liability and expense (including all
reasonable attorney's fees, expenses and liabilities incurred in defense of any
such claim or any action or proceeding brought thereon) arising from any
activity, work or things done, permitted or suffered by Tenant or its agents,
licensees or invitees in or about the Premises or elsewhere contrary to the
requirements of the Lease, and any negligence or willful act of Tenant or any of
Tenant's agents, contractors, employees or invitees. Without limiting the
generality of the foregoing, Tenant's obligations shall include any case in
which Landlord or Brandywine Realty Trust shall be made a party to any
litigation commenced by Tenant (in the case of a third party cross or counter
claim) against Tenant, its agents, subtenants, licensees, concessionaires,
contractors, customers or employees, then upon notice from Landlord, Tenant
shall defend, indemnify and hold harmless Landlord and Brandywine Realty Trust
at Tenant's expense by counsel satisfactory to Landlord, in its reasonable
discretion. If after such notice to Tenant, Tenant shall refuse to so defend
Landlord, then Landlord shall defend such litigation itself and Tenant shall pay
all reasonable costs, expenses and reasonable attorney's fees incurred or paid
by Landlord and Brandywine Realty Trust in connection with the defense of such
litigation.

X-1 page 8

--------------------------------------------------------------------------------

Exhibit 10.45

 
(B) Landlord shall defend, indemnify and hold harmless Tenant and its respective
employees and agents from and against any and all third-party claims, actions,
damages, liability and expense (including all reasonable attorney's fees,
expenses and liabilities incurred in defense of any such claim or any action or
proceeding brought thereon) arising from any activity, work or things done,
permitted or suffered by Landlord, Brandywine Realty Trust or its agents,
licensees or invitees in or about the Building or Project or elsewhere contrary
to the requirements of the Lease, and any negligence or willful act of Landlord,
Brandywine Realty Trust or any of their agents, contractors, employees or
invitees. Without limiting the generality of the foregoing, Landlord's
obligations shall include any case in which Tenant shall be made a party to any
litigation commenced by Landlord (in the case of a third party cross or counter
claim) or against Landlord, its agents, subtenants, licensees, concessionaires,
contractors, customers or employees, then upon notice from Tenant, Landlord
shall defend, indemnify and hold harmless Tenant at Landlord's expense by
counsel satisfactory to Tenant, in its reasonable discretion. If after such
notice to Landlord, Landlord shall refuse to so defend Tenant, then Tenant shall
defend such litigation itself and Landlord shall pay all reasonable costs,
expenses and reasonable attorney's fees incurred or paid by Tenant in connection
with the defense of such litigation.
14.FIRE DAMAGE. If (i) the casualty damage is of a nature or extent that, in
Landlord's reasonable judgment, the repair and restoration work would require
more than two hundred ten (210) consecutive days to complete after the casualty
(assuming normal work crews not engaged in overtime) or is not substantially
completed within two hundred ten (210) consecutive days after the casualty, or
(ii) more than thirty (30%) percent of the total area of the Building is
extensively damaged, or (iii) the casualty occurs in the last Lease Year of the
Term and Tenant has not exercised a renewal right, or (iv) insurance proceeds
are unavailable or insufficient, either party shall have the right to terminate
this Lease and all the unaccrued obligations of the parties hereto, by sending
written notice of such termination to the other within thirty (30) days of the
date of casualty. Such notice is to specify a termination date no less than
fifteen (15) days after its transmission. In the event of damage or destruction
to the Premises or any part thereof, Tenant's obligation to pay Fixed Rent and
Additional Rent shall be equitably adjusted or abated, provided that if either
party has terminated this Lease pursuant to this Section 14, then such
adjustment or abatement will cease as of the effective date of termination.
15.SUBORDINATION; RIGHTS OF MORTGAGEE. This Lease shall be subordinate at all
times to the lien or any mortgages now or hereafter placed upon the Premises,
Building and/or Project and land of which they are a part without the necessity
of any further instrument or act of Tenant to effectuate such subordination.
Tenant further agrees to execute and deliver within ten (10) day of demand such
further instrument evidencing such subordination and attornment as shall be
reasonably required by any mortgagee. In the event Landlord shall be or is
alleged to be in default of any of its obligations owing to Tenant under this
Lease, Tenant agrees to give to the holder of any mortgage (collectively the
"Mortgagee") now or hereafter placed upon the Premises, Building and/or Project,
notice by overnight mail of any such default which Tenant shall have served upon
Landlord. Tenant shall not be entitled to exercise any right or remedy as there
may be because of any default by Landlord without having given such notice to
the Mortgagee; and Tenant further agrees that if Landlord shall fail to cure
such default the Mortgagee shall have forty-five (45) additional days within
which to cure such default.
16.CONDEMNATION. If a taking renders the Building reasonably unsuitable for
Tenant's Permitted Use, this Lease shall, at either party's option, terminate as
of the date title to the condemned real estate vests in the condemnor, and the
Fixed Rent and Additional Rent herein reserved shall be apportioned and paid in
full by Tenant to Landlord to that date and all rent prepaid for period beyond
that date shall forthwith be repaid by Landlord to Tenant and neither party
shall thereafter have any liability hereunder. If this Lease is not terminated
after any such taking or condemnation, the Fixed Rent and the Additional Rent
shall be equitably reduced in proportion to the area of the Premises which has
been taken for the balance of the Term. Tenant shall have the right to make a
claim against the Condemnor for the value of Tenant's property so taken, moving
expenses and business dislocation damages to the extent that such claim does not
reduce the sums otherwise payable by the condemnor to Landlord.

X-1 page 9

--------------------------------------------------------------------------------

Exhibit 10.45

17.ESTOPPEL CERTIFICATE. Each party agrees at any time and from time to time,
within ten (10) days after the other party's written request, to execute and
deliver to the other party a written instrument in recordable form certifying
all information reasonably requested.
18.DEFAULT. If: Tenant fails to pay any installment of Rent when due; provided,
however, Landlord shall provide written notice of the failure to pay such Rent
and Tenant shall have a five (5) business day grace period from its receipt of
such Landlord's notice within which to pay such Rent without creating a default
hereunder. The late fee set forth in Article 3 hereof shall be due on the first
day after such payment is due irrespective of the foregoing notice and grace
period; Tenant "vacates" the Premises (other than in the case of a permitted
subletting or assignment, the performance of any permitted alteration or as a
result of a casualty or condemnation) or permits the same to be unoccupied;
Tenant fails to bond over a construction or mechanics lien arising or result
from Tenant's acts within twenty-five (25) days of demand; Tenant fails to
observe or perform any of Tenant's other non-monetary agreements or obligations
herein contained within twenty (20) days after written notice specifying the
default, or the expiration of such additional time period as is reasonably
necessary to cure such default, provided Tenant promptly commences and
thereafter proceeds with all due diligence and in good faith to cure such
default; then, in any such event, an “Event of Default” shall be deemed to exist
and Tenant shall be in default hereunder.
If an Event of Default shall occur, the following provisions shall apply and
Landlord shall have, in addition to all other rights and remedies available at
law or in equity, including the right to terminate the Lease, the rights and
remedies set forth herein, which may be exercised upon or at any time following
the occurrence of an Event of Default. 1. Acceleration of Rent. By notice to
Tenant, Landlord shall have the right to accelerate all Rent and expense due
hereunder and otherwise payable in installments over the remainder of the Term,
and the amount of accelerated rent to the termination date, without further
notice or demand for payment, shall be due and payable by Tenant within fifteen
(15) days after Landlord has so notified Tenant, such amount collected from
Tenant shall be discounted to present value using an interest rate of six
percent (6%) per annum. Additional Rent which has not been included, in whole or
in part, in accelerated rent, shall be due and payable by Tenant during the
remainder of the Term, in the amounts and at the times otherwise provided for in
this lease. 2. Landlord's Damages. The damages which Landlord shall be entitled
to recover from Tenant shall be the sum of: (i) all Fixed Rent and Additional
Rent accrued and unpaid as of the termination date; and (ii)(a) all costs and
expenses incurred by Landlord in recovering possession of the Premises,
including legal fees, and removal and storage of Tenant's property, (ii)(b) the
costs and expenses of restoring the Premises to the condition in which the same
were to have been surrendered by Tenant as of the expiration of the Term, and
(ii)(c) the costs of reletting commissions; and (iii) all Fixed Rent and
Additional Rent otherwise payable by Tenant over the remainder of the Term as
reduced to present value and all consequential damages relating to Tenant's
breach of this lease. Less deducting from the total determined under subsections
(i), (ii) and (iii) above, all Rent which Landlord receives from other tenant(s)
by reason of the leasing of the Premises during any period falling within the
otherwise remainder of the Term. 3. Landlord's Right to Cure. Without limiting
the generality of the foregoing, if Tenant shall fail to perform any of its
obligations hereunder, Landlord may, in addition to any other rights it may have
in law or in equity, cure such default on behalf of Tenant, and Tenant shall
reimburse Landlord within fifteen (15) days after demand for any sums paid or
costs incurred by Landlord in curing such default, including reasonable
attorneys' fees and other legal expenses, together with interest at 12% per
annum (“Default Rate”) from the dates of Landlord's incurring of costs or
expenses. 4. Interest on Damage Amounts. Any sums payable by Tenant hereunder,
which are not paid after the same shall be due, shall bear interest at the
Default Rate. 5. No Waiver by Landlord. No delay or forbearance by Landlord in
exercising any right or remedy hereunder, or Landlord's undertaking or
performing any act or matter which is not expressly required to be undertaken by
Landlord shall be construed, respectively, to be a waiver of Landlord's rights
or to represent any agreement by Landlord to undertake or perform such act or
matter thereafter. Waiver by Landlord of any breach by Tenant of any covenant or
condition herein contained (which waiver shall be effective only if so expressed
in writing by Landlord) or failure by Landlord to exercise any right or remedy
in respect of any such breach shall not constitute a waiver or relinquishment
for the future of Landlord's right to have any such covenant or condition duly
performed or observed by Tenant, or of Landlord's rights arising because of any
subsequent breach of any such covenant or condition nor bar any right or remedy
of Landlord in respect of such breach or any subsequent breach.

X-1 page 10

--------------------------------------------------------------------------------

Exhibit 10.45

In addition to, and not in lieu of any of the foregoing rights granted to
Landlord: TENANT HEREBY EMPOWERS ANY PROTHONOTARY, CLERK OF COURT OR ATTORNEY OF
ANY COURT OF RECORD TO APPEAR FOR TENANT IN ANY AND ALL ACTIONS WHICH MAY BE
BROUGHT FOR ANY RENT, OR ANY CHARGES HEREBY RESERVED OR DESIGNATED AS RENT OR
ANY OTHER SUM PAYABLE BY TENANT TO LANDLORD UNDER OR BY REASON OF THIS LEASE,
INCLUDING, WITHOUT LIMITATION, ANY SUM PAYABLE HEREUNDER, AND TO SIGN FOR TENANT
AN AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN ACTION OR ACTIONS FOR THE
RECOVERY OF SAID RENT, CHARGES AND OTHER SUMS, AND IN SAID SUIT OR IN SAID
ACTION OR ACTIONS TO CONFESS JUDGMENT AGAINST TENANT FOR ALL OR ANY PART OF THE
RENT SPECIFIED IN THIS LEASE AND THEN UNPAID INCLUDING, AT LANDLORD'S OPTION,
THE RENT FOR THE ENTIRE UNEXPIRED BALANCE OF THE TERM OF THIS LEASE, AND ALL OR
ANY PART OF ANY OTHER OF SAID CHARGES OR SUMS, AND FOR INTEREST AND COSTS
TOGETHER WITH REASONABLE ATTORNEY'S FEES OF 5%. SUCH AUTHORITY SHALL NOT BE
EXHAUSTED BY ONE EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS AFORESAID
FROM TIME TO TIME AS OFTEN AS ANY OF SAID RENT OR SUCH OTHER SUMS, CHARGES,
PAYMENTS, COSTS AND EXPENSES SHALL FALL DUE OR BE IN ARREARS, AND SUCH POWERS
MAY BE EXERCISED AS WELL AFTER THE EXPIRATION OF THE TERM OR DURING ANY
EXTENSION OR RENEWAL OF THIS LEASE.
WHEN THIS LEASE OR TENANT'S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.
In any action to confess judgment in ejectment or for rent in arrears, Landlord
shall first cause to be filed in such action an affidavit made by it or someone
acting for it setting forth the facts necessary to authorize the entry of
judgment, of which facts such affidavit shall be conclusive evidence, and if a
true copy of this Lease (and of the truth of the copy such affidavit shall be
sufficient evidence) be filed in such action, it shall not be necessary to file
the original as a warrant of attorney, any rule of Court, custom or practice to
the contrary notwithstanding.
/S/ PJT (INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT
HAS VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS
TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS
REGARDING CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE
EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING
POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION AND ALSO OBTAINING A MONEY
JUDGEMENT FOR PAST DUE AND ACCELERATED AMOUNTS AND EXECUTING UPON SUCH JUDGMENT.
IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH HEREIN, LANDLORD SHALL PROVIDE
FULL CREDIT TO TENANT FOR ANY MONTHLY CONSIDERATION WHICH LANDLORD RECEIVES FOR
THE LEASED PREMISES IN MITIGATION OF ANY OBLIGATION OF TENANT TO LANDLORD FOR
THAT MONEY. FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD
AND LANDLORD'S COUNSEL FOR VIOLATION OF TENANT'S CONSTITUTIONAL RIGHTS IN THE
EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS LEASE.

X-1 page 11

--------------------------------------------------------------------------------

Exhibit 10.45

19.    SURRENDER. Tenant shall, at the expiration of the Term, promptly vacate
and surrender the Premises in good order and condition and in conformity with
the applicable provisions of this Lease. Tenant shall have no right to hold over
beyond the expiration of the Term and if Tenant does not vacate as required,
Tenant's occupancy shall not be deemed a tenancy at sufferance. During the first
thirty (30) days of occupancy beyond the expiration of the Term the amount of
rent owed to Landlord by Tenant shall automatically become one hundred fifty
percent (150%) the sum of the Rent as those sums are at that time calculated
under the provisions of the Lease. If Tenant fails to surrender the space within
thirty (30) days of the termination date, Landlord may elect to automatically
extend the Term for an additional month with a Rent of two hundred percent
(200%) the sum of the Rent as those sums are at that time calculated under the
provisions of the Lease. The acceptance of rent by Landlord or the failure or
delay of Landlord in notifying or evicting Tenant following the expiration or
sooner termination of the Term shall not create any tenancy rights in Tenant and
any such payments by Tenant may be applied by Landlord against its costs and
expenses, including attorney's fees, incurred by Landlord as a result of such
holdover.
20.    RULES AND REGULATIONS. Tenant agrees that at all times during the terms
of this Lease (as same may be extended) it, its employees, agents, invitees and
licenses shall comply with all rules and regulations specified on Exhibit "D"
attached hereto and made a part hereof.
21.    GOVERNMENTAL REGULATIONS. Tenant shall, in the use and occupancy of the
Premises and the conduct of Tenant's business or profession therein, at all
times comply with all applicable laws, ordinances, orders, notices, rules and
regulations of the federal, state and municipal governments; provided, however,
Tenant shall not be required to make any Alteration to the structural components
of the Building or to the Building systems in order to comply therewith unless
(a) such Alteration is required by reason of Alterations having been performed
by Tenant, or (b) such Alteration is required by reason of the specific nature
of the use of the Premises by Tenant (as opposed to the use of the Premises for
general office and storage use). Landlord shall be responsible for compliance
with Title III of the Americans with Disabilities Act of l990, 42 U.S.C. §12181
et seq. and its regulations, (collectively, the "ADA") (i) as to the design and
construction of exterior and interior common areas (e.g. sidewalks, parking
areas and common area restrooms) and (ii) with respect to the initial design and
construction by Landlord. Except as set forth above in the initial sentence
hereto, Tenant shall be responsible for compliance with the ADA in all other
respects concerning the use and occupancy of the Premises, which compliance
shall include, without limitation (i) provision for full and equal enjoyment of
the goods, services, facilities, privileges, advantages or accommodations of the
Premises as contemplated by and to the extent required by the ADA, (ii)
compliance relating to requirements under the ADA or amendments thereto arising
after the date of this Lease and (iii) compliance relating to the design,
layout, renovation, redecorating, refurbishment, alteration, or improvement to
the Premises made or requested by Tenant at any time following completion of the
Landlord's Work.
22.    NOTICES. Wherever a notice is required, notice shall be deemed to have
been duly given if in writing and either: (i) personally served; (ii) delivered
by pre-paid nationally recognized overnight courier service; (iii) forwarded by
Registered or Certified mail, return receipt requested, postage prepaid; (iv)
facsimile with a copy mailed by first class U.S. mail or (v) e-mailed with
evidence of receipt and delivery of a copy of the notice by first class mail; in
all such cases addressed to the parties at the following addresses:

X-1 page 12

--------------------------------------------------------------------------------

Exhibit 10.45

Tenant:    RMDDxUSA Corp.
Three Radnor Corporate Financial Center         
100 Matsonford Road Suite 100Radnor, PA 19087
Attn: Michael Hale, Chief Operating Officer
Fax No: (978) 342-0168
E-Mail: mhale@rmddx.com
 
With a copy to:     RMDDxUSA Corp.
25 Sawyer Passway
Fitchburg, MA 01420
Attn: David Garrison, Chief Financial Officer
Fax No: (978) 342-0168
E-mail: dgarrison@arthrt.com
                      
Landlord:    Radnor Center Associates    Brandywine Realty Trust
555 East Lancaster Avenue, Suite 100    555 East Lancaster Avenue, Suite 100
Radnor, PA 19087    Radnor, PA 19087
Attn: H. Jeffrey DeVuono, Executive Vice President    Attn: Brad A. Molotsky,
EVP & General Counsel
Phone No.: 610-325-5600    Phone No.: 610-325-5600
Fax No.: 610-325-5622    Fax No.: 610-832-4928
E-Mail: jeff.devuono@bdnreit.com     E-Mail: brad.molotsky@bdnreit.com    
 
Each such notice shall be deemed to have been given to or served upon the party
to which addressed on the date the same is delivered or delivery is refused.
 
23.BROKERS. Landlord and Tenant each represents and warrants to the other that
such party has had no dealings, negotiations or consultations with respect to
the Premises or this transaction with any broker or finder, except Grubb & Ellis
of Pennsylvania (“Broker”). Landlord shall pay such Broker any commission or
other compensation to which such broker may be entitled in connection with this
Lease pursuant to separate written agreements between Landlord and such broker.
Each party agrees to indemnify and hold the other harmless from and against all
liability, cost and expense, including attorney's fees and court costs, arising
out of any misrepresentation or breach of warranty under this Article.
24.LANDLORD'S LIABILITY. Landlord's obligations hereunder shall be binding upon
Landlord only for the period of time that Landlord is in ownership of the
Building; and, upon termination of that ownership, Tenant, except as to any
obligations which are then due and owing, shall look solely to Landlord's
successor in interest in the Building for the satisfaction of each and every
obligation of Landlord hereunder. Landlord shall have no personal liability
under any of the terms, conditions or covenants of this Lease and Tenant shall
look solely to Landlord's interest in the Building and the proceeds thereof
(including, without limitation, any proceeds relating to sales, insurance,
condemnation or refinancing) for the satisfaction of any claim, remedy or cause
of action accruing to Tenant as a result of the breach of any section of this
Lease by Landlord. In addition to the foregoing, no recourse shall be had for an
obligation of Landlord hereunder, or for any claim based thereon or otherwise in
respect thereof, against any past, present or future trustee, member, partner,
shareholder, officer, director, partner, agent or employee of Landlord, whether
by virtue of any statute or rule of law, or by the enforcement of any assessment
or penalty or otherwise, all such other liability being expressly waived and
released by Tenant with respect to the above-named individuals and entities.
25.RELOCATION. Not more than once during any consecutive five (5) year period
during the Term, as the same may be extended, Landlord, at its sole expense, on
at least sixty (60) days' prior written notice to Tenant, may require Tenant to
move from the Premises to another suite of substantially comparable size,
configuration and decor in the Building or in the Project. In the event of any
such relocation, Landlord shall pay all the reasonable expenses (a) of preparing
and decorating the new premises so that they will be substantially similar to
the Premises, (b) of moving Tenant's furniture and equipment to the new premises
(including Tenant's data and communication wiring and cabling), and (c) incurred
and documented by Tenant, up to a maximum amount of $2,500.00, in notifying its
clients of such relocation, obtaining new letterhead and business cards, and
other incidental expenses related directly to Tenant's relocation. Tenant shall
execute any reasonable amendment evidencing the terms of the relocation as
Landlord may require in its reasonable discretion.

X-1 page 13

--------------------------------------------------------------------------------

Exhibit 10.45

26.    MISCELLANEOUS PROVISIONS. (a) Successors. The respective rights and
obligations provided in this Lease shall bind and inure to the benefit of the
parties hereto, their successors and assigns; provided, however, that no rights
shall inure to the benefit of any successors or assigns of Tenant unless
Landlord's written consent for the transfer to such successor or assigns of
Tenant unless Landlord's written consent for the transfer to such successor
and/or assignee has first been obtained as provided in Article 9 hereof; (b)
Governing Law. This Lease shall be construed, governed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
principles relating to conflicts of law; (c) Entire Agreement. This Lease,
including the Exhibits and any Riders hereto, supersedes any prior discussions,
proposals, negotiations and discussions between the parties and the Lease
contains all the agreements, conditions, understandings, representations and
warranties made between the parties hereto with respect to the subject matter
hereof, and may not be modified orally or in any manner other than by an
agreement in writing signed by both parties hereto or their respective
successors in interest. Without in any way limiting the generality of the
foregoing, this Lease can only be extended pursuant to the terms hereof, with
the due exercise of an option (if any) contained herein pursuant to a written
agreement signed by both Landlord and Tenant specifically extending the term. No
negotiations, correspondence by Landlord or offers to extend the term shall be
deemed an extension of the termination date for any period whatsoever; (d) Time
of the Essence. TIME IS OF THE ESSENCE IN ALL PROVISIONS OF THIS LEASE,
INCLUDING ALL NOTICE PROVISIONS TO BE PERFORMED BY OR ON BEHALF OF TENANT AND
LANLORD; (e) Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than any payment of Fixed Rent or Additional Rent
herein stipulated shall be deemed to be other than on account of the earliest
stipulated Fixed Rent or Additional Rent due and payable hereunder, nor shall
any endorsement or statement or any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction. Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such Rent or pursue any other right or remedy provided for in this
Lease, at law or in equity; (f) Intentionally omitted; (g) Force Majeure. If by
reason of strikes or other labor disputes, fire or other casualty (or reasonable
delays in adjustment of insurance), accidents, orders or regulations of any
Federal, State, County or Municipal authority, or any other cause beyond either
party's reasonable control (collectively “Force Majeure”), either party is
unable to furnish or is delayed in furnishing any utility or service required to
be furnished by such party under the provisions of this Lease or is unable to
perform or make or is delayed in performing or making any installations,
decorations, repairs, alterations, additions or improvements, or is unable to
fulfill or is delayed in fulfilling any of such party's other obligations under
this Lease, no such inability or delay shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of Fixed Rent, or relieve Tenant from any of its monetary
obligations under this Lease, or impose any liability upon Landlord or its
agents, by reason of inconvenience or annoyance to such party, or injury to or
interruption of such party's business, or otherwise. (h) Financial Statements.
Upon Landlord's written request, but not more frequently than once per calendar
year, Tenant shall furnish to Landlord, Landlord's Mortgagee, prospective
Mortgagee or purchaser reasonably requested financial information; and Landlord
shall take reasonable measures to insure that all financial information provided
hereunder shall be kept strictly confidential by Landlord and any party
receiving such information from Landlord (including any Mortgagee, prospective
Mortgagee or purchaser); (i) Authority. Tenant represents and warrants that (a)
Tenant is duly organized, validly existing and legally authorized to do business
in the Commonwealth of Pennsylvania, (b) the persons executing this Lease are
duly authorized to execute and deliver this Lease on behalf of Tenant, and (c)
this Lease has been executed under seal in accordance with the laws of the
Commonwealth of Pennsylvania; (j) Press Releases.  Landlord shall have the
right, without further notice to Tenant, to  include general information
relating to this Lease, including Tenant's name, the Building and the square
footage of the Premises  in  press releases relating to Landlord's and its
affiliates' leasing activity.    Information relating to rates will not be
released without Tenant's prior written consent; (k) NAIC NUMBER. Tenant
represents and warrants that Tenant's North American Industry Classification
(“NAIC”) number under the North American Industry Classification System as
promulgated by the Executive Office of the President, Office of Management and
Budget is 334510; (l) Consequential Damages. Tenant shall have no liability for
any consequential, indirect or punitive damages that are suffered by Landlord or
any person claiming by, through or under Landlord, and Landlord shall have no
liability for any consequential, indirect or punitive damages that are suffered
by Tenant or any person claiming by, through or under Tenant; (m) Quiet
Enjoyment. Provided Tenant has performed all of the terms and conditions of this
Lease, including the payment of Fixed Rent and Additional Rent, to be performed
by Tenant, Tenant shall peaceably and quietly hold and enjoy the premises for
the Term, without hindrance from Landlord, or anyone claiming by through or
under Landlord under and subject to the terms and conditions of this Lease and
of any mortgages now or hereafter affecting all of or any portion of the
Premises.

X-1 page 14

--------------------------------------------------------------------------------

Exhibit 10.45

27.CONSENT TO JURISDICTION. Each party hereby consents to the exclusive
jurisdiction of the state courts located in Delaware County and Philadelphia
County and to the federal courts located in the Eastern District of
Pennsylvania.
28.    OFAC/PATRIOT ACT COMPLIANCE. Tenant represents, warrants and covenants
that Tenant is not (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) (“Order”) and all applicable provisions of Title III of the USA
Patriot Act (Public Law No. 107-56 (October 26, 2001)); (ii) listed on the
Denied Persons List and Entity List maintained by the United States Department
of Commerce; (iii) listed on the List of Terrorists and List of Disbarred
Parties maintained by the United States Department of State, (iv) listed on any
list or qualification of “Designated Nationals” as defined in the Cuban Assets
Control Regulations 31 C.F.R. Part 515; (v) listed on any other publicly
available list of terrorists, terrorist organizations or narcotics traffickers
maintained by the United States Department of State, the United States
Department of Commerce or any other governmental authority or pursuant to the
Order, the rules and regulations of OFAC (including without limitation the
Trading with the Enemy Act, 50 U.S.C. App. 1-44; the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06; the unrepealed provision of the Iraq
Sanctions Act, Publ.L. No. 101-513; the United Nations Participation Act, 22
U.S.C. § 2349 as-9; The Cuban Democracy Act, 22 U.S.C. §§ 60-01-10; The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The
Foreign Narcotic Kingpin Designation Act, Publ. L. No. 106-120 and 107-108, all
as may be amended from time to time); or any other applicable requirements
contained in any enabling legislation or other Executive Orders in respect of
the Order (the Order and such other rules, regulations, legislation or orders
are collectively called the “Orders”); (vi) engaged in activities prohibited in
the Orders; or (vii) (and has not been) convicted, pleaded nolo contendere,
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes or in
connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.). Tenant
further represents, warrants and covenants that Tenant shall conduct its
business operations in compliance with the foregoing laws, rules, orders and
regulations. Tenant hereby agrees to defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney's fees and costs) arising from or
related to any breach of the foregoing representations, warranties and
covenants. The breach of either of the above representations, warranties and
covenants by Tenant shall be an Event of Default under this Lease.
27.RENEWAL.     
(A)    Provided Tenant is neither in default at the time of exercise nor has
Tenant ever incurred an Event of Default (irrespective of the fact that Tenant
cured such Event of Default) of any monetary obligations under this Lease, and
Tenant (together with any affiliates thereof) is fully occupying the Premises
and the Lease is in full force and effect, Tenant shall have the right to renew
this Lease for one (1) term of five (5) years beyond the end of the initial Term
(the "Renewal Term"). Tenant shall furnish written notice of intent to renew one
(1) year prior to the expiration of the applicable Term, failing which, such
renewal right shall be deemed waived; time being of the essence. The terms and
conditions of this Lease during the Renewal Term shall remain unchanged except
that the annual Fixed Rent for the Renewal Term shall be the greater of (i) the
Fixed rent for the term expiring, and (ii) Fair Market Rent (as such term is
hereinafter defined). All factors regarding Additional Rent shall remain
unchanged, and no Tenant Allowance shall be included in the absence of further
agreement by the parties. Anything herein contained to the contrary
notwithstanding, Tenant shall have no right to renew the term hereof other than
or beyond the one (1) consecutive five (5) year term hereinabove described.
Notwithstanding anything herein to the contrary, the Tenant acknowledges and
agrees that it shall be bound to the Renewal Term, subject only to the
determination of Fair Market Rent, upon delivery to Landlord of the
aforementioned notice of intent to renew, and each party further agrees to
execute prior to the expiration of the then expiring term hereof, an appropriate
amendment to this Lease, in form and content satisfactory to both Landlord and
Tenant, in their respective reasonable judgments, memorializing the extension of
the term hereof for the ensuing Renewal Term.

X-1 page 15

--------------------------------------------------------------------------------

Exhibit 10.45

(B)    For purposes of this Lease, "Fair Market Rent" shall mean the base rent,
for comparable space in the market in which the Premises is located. In
determining the Fair Market Rent, Landlord, Tenant and any appraiser shall take
into account applicable measurement and the loss factors, applicable lengths of
lease term, differences in size of the space demised, the location of the
Building and comparable buildings, amenities in the Building and comparable
buildings, the ages of the Building and comparable buildings, differences in
base years or stop amounts for operating expenses and tax escalations and other
factors normally taken into account in determining Fair Market Rent. The Fair
Market Rent shall reflect the level of improvement made or to be made by
Landlord to the space and the Recognized Expenses and Taxes under this Lease. If
Landlord and Tenant cannot agree on the Fair Market Rent within three (3) months
after Tenant's exercise of this renewal option, the Fair Market Rent shall be
established by the following procedure: (1) Tenant and Landlord shall agree on a
single MAI certified appraiser who shall have a minimum of ten (10) years
experience in real estate leasing in the market in which the Premises is
located, (2) Landlord and Tenant shall each notify the other (but not the
appraiser), of its determination of such Fair Market Rent and the reasons
therefor, (3) during the next seven (7) days both Landlord and Tenant shall
prepare a written critique of the other's determination and shall deliver it to
the other party, (4) on the tenth (10th) day following delivery of the critiques
to each other, Landlord's and Tenant's determinations and critiques (as
originally submitted to the other party, with no modifications whatsoever) shall
be submitted to the appraiser, who shall decide whether Landlord's or Tenant's
determination of Fair Market Rent is more correct. The determinations so chosen
shall be the Fair Market Rent. The appraiser shall not be empowered to choose
any number other than the Landlord's or Tenant's. The fees of the appraiser
shall be paid by the non-prevailing party.
 
 
 
{SIGNATURES ON NEXT PAGE}
    

X-1 page 16

--------------------------------------------------------------------------------

Exhibit 10.45

 
IN WITNESS WHEREOF, the parties hereto have executed this Lease, under Seal, the
day and year first above written.
 
WITNESS:                    LANDLORD:
RADNOR CENTER ASSOCIATES
By: Brandywine Radnor Center, LLC,
its general partner
 
 
/s/ Kae Helms         By:    /s/ Daniel Palazzo
Name:     Daniel Palazzo
Title:     Vice President Asset Manager
 
ATTEST:                    TENANT:
RMDDxUSA CORP.
 
 
/s/ Michael Hale             By:     /s/ Paul J. Tirjan
Name: Michael Hale                Name:     Paul J. Tirjan
Title: Chief Operations Officer    Title:    Chief Executive Officer
 
 
 
THIS LEASE SHALL NOT BECOME EFFECTIVE UNTIL FULLY EXECUTED BY BOTH LANDLORD AND
TENANT.
 
 
 

X-1 page 17